DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Species 1 (Claims 1-9, and 17-20) in the reply filed on 10/30/2020 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).
Furthermore claim 19 does not read on elected Species I because dependent claim 19 recites the limitations “a width of the third conductor layer closer to the support member is smaller than the width of the third conductor layer away from the support member  such that a spacing between adjacent third conductor layers of the coil pattern is substantially the same in a direction perpendicular to and away from the support member at least to a distance corresponding to a height of the second conductor layer 
above the support member" is directed to non-elected Species 2 of figure 4. Therefore Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Objections
Claim 17 is objected to because of the following informalities:  
(a) Claim 17, line 8, typing error: “than the width of the second ” should be “than a width of the second”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 20150170823 A1).
Regarding Claim 1:
Jeong teaches a coil component comprising: 
a body (50, Fig. 2; para 0044) including a magnetic material; 
a support member (20, Fig. 2) disposed in the body; and5 
a coil pattern (40, para 0052) on the support member in the body, 
wherein the coil pattern includes: 
a first conductor layer (41, Fig. 3; para 0065) formed on the support member and having a planar spiral shape; 
a second conductor layer  (42, Fig. 3; para 0065)  formed on the first conductor layer 10 and having a volume of a lower portion greater than a volume of 
an upper portion (construed from Drawing: 1); and 
a third conductor layer (43, Fig. 3; para 0065)  formed to cover the second conductor layer from the outside of the second conductor layer.


    PNG
    media_image1.png
    392
    742
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 3

Regarding Claim 2:
 Jeong teaches when viewed from a cut surface in a thickness-width direction of the body, the second conductor (42) layer has a width of a lower surface wider than a width of an upper surface (Construed from Drawing :1, it clearly shows that lower width b’ is greater than upper width a’).  

Regarding Claim 3:
As applied to claim 1, Jeong teaches when viewed from a cut surface in a thickness-width direction of the body, the second conductor layer has a trapezoidal shape (Drawing: 1, see para 0014) in which a height thereof is greater than a width thereof.  

Regarding Claim 4:
As applied to claim 1, Jeong teaches when viewed from a cut surface in a thickness-width direction of the body, a side surface of the second conductor layer (42) has a slope (Construed from Drawing: 1).

Regarding Claim 5:
As applied to claim 1, Jeong teaches when viewed from a cut surface in a thickness-width direction of the body, a first width (L1, Drawing: 1) of the third conductor layer at a height corresponding to a lower surface of the second conductor layer is thinner than (construed from Drawing: 1) a second width (L2, Drawing: 1) of the third conductor layer at a height corresponding to an upper surface of the second conductor layer.  

Regarding Claim 7:
As applied to claim 1, Jeong teaches further comprising an insulating layer (30, para 0072) formed on an outer portion of the third conductor layer (43) to cover the third conductor layer.25 DMUS 153507917-1.097821.1233 Page 30 

Regarding Claim 8:
As applied to claim 1, Jeong teaches the coil pattern includes a first coil pattern (upper coil 40 in Fig. 2) and a second coil pattern (lower coil 40 in Fig. 2) formed on an upper 20), respectively, and the first and second coil patterns include the first to third conductor layers, (43) respectively.  

Regarding Claim 9:
As applied to claim 8, Jeong teaches the first and second coil patterns are electrically connected to each other by a via (45, Fig. 1; para 0053) penetrating through the support member

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20150035640 A1).
This is a separate rejection where Wang is used to reject claims 1 and 6.
Regarding Claim 1:
Wang teaches a coil component comprising: 
a body (34, Fig. 3; para 0029) including a magnetic material; 
a support member (30, Fig. 3) disposed in the body; and5 
a coil pattern (32, para 0029) on the support member in the body, 
wherein the coil pattern includes: 
a first conductor layer (320a, Fig. 3; para 0029) formed on the support member and having a planar spiral shape; 
a second conductor layer  (320b, Fig. 3; para 0029)  formed on the first conductor layer 10 and having a volume of a lower portion greater than a volume of 
an upper portion (construed from Drawing: 3); and 
a third conductor layer (320c, Fig. 3; para 0029)  formed to cover the second conductor layer from the outside of the second conductor layer.


    PNG
    media_image2.png
    386
    647
    media_image2.png
    Greyscale

Drawing: 3, an annotated version of Fig. 4

Regarding Claim 6:
As applied to claim 1, Wang teaches when viewed from a cut surface in a thickness-width direction of the body, a first spacing (G3, Fig, 4; para 0026) between the third conductor layers (320c) at a height  corresponding to a lower surface of the second conductor layer is substantially the same as a second spacing (para 0026) between the third conductor layers at a height corresponding to an upper surface of the second conductor layer.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US 20160071643 A1).
Regarding Claim 17:
Heo teaches a coil component comprising: 
a support member (110, Fig. 1; para 0056); and 
a coil pattern (120, Fig. 1; para 0057) having a spiral shape and comprising a first conductor layer (111, para 0039) disposed on the support member, a second conductor layer (121, para 0039) disposed on the first conductor layer and a third conductor layer (122, para 0045) disposed on the second conductor layer, wherein a width of 10 
L1, Drawing: 2) closer to the support member is greater than the width of the second conductor layer (L1) away from the support member (Construed from Drawing: 2).

    PNG
    media_image3.png
    441
    635
    media_image3.png
    Greyscale


Drawing: 2, an annotated version of Fig. 1

Regarding Claim 18:
As applied to claim 17, Heo teaches a coil component comprising further comprising an insulating layer (130; para 0045) disposed on the third conductor layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Jeong et al. (US 20150170823 A1).
Regarding Claim 20:
As applied to claim 17, Heo teaches the coil pattern (120, Fig, 1) and the support member (110).
	Heo does not disclose a body comprising a magnetic material, the body embedding the coil pattern and the support member.
However, Jeong teaches a body (50, Fig. 2; para 0044) comprising a magnetic material, the body embedding the coil pattern (40) and the support member (20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Heo in view of Jeong to have a body comprising a magnetic material, the body embedding the coil pattern and the support member that will increase inductance of the component and prevent short circuit between coil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837